UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6776



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIE EDWARD HOPKINS, III, a/k/a W. E.
Hopkins, a/k/a Willie Hopkins, a/k/a Bill
Hopkins, a/k/a Little Bill, a/k/a Bill, Jr.,
a/k/a Sealed,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-97-9, CA-01-803-2)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Edward Hopkins, Appellant Pro Se. Fernando Groene, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Willie Edward Hopkins, III, seeks to appeal the district

court’s order denying his motions filed under 28 U.S.C. § 2255

(2000).    We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate   of   appealability    and    dismiss   the    appeal   on   the

reasoning of the district court.         United States v. Hopkins, Nos.

CR-97-9; CA-01-803-2 (E.D. Va. Mar. 29, 2002).             We dispense with

oral   argument    because   the   facts   and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                     2